Citation Nr: 0426811	
Decision Date: 09/27/04    Archive Date: 10/06/04	

DOCKET NO.  03-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for hypopituitarism 
and hypothyroidism, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an effective date prior to June 14, 2002 
for a grant of an increased evaluation of 30 percent for 
hypopituitarism and hypothyroidism. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a visual defect of the right eye associated with 
hypopituitarism and hypothyroidism claimed as pitutitary 
gland condition.

4.  Entitlement to an initial compensable evaluation for a 
visual defect of the left eye associated with hypopituitarism 
and hypothyroidism claimed as pituitary gland condition.

5.  Entitlement to service connection for melanoma as 
secondary to service-connected hypopituitarism and 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
April 1959.

The current appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The RO, in pertinent part, 
granted entitlement to an increased evaluation of 30 percent 
for hypopituitarism and hypothyroidism effective June 14, 
2002, date of claim.  The RO also denied entitlement to 
service connection for melanoma as secondary to service-
connected hypopituitarism and hypothyroidism.  

In November 2002 the RO granted entitlement to service 
connection for a visual defect of the right eye with 
assignment of a 10 percent evaluation, and for a visual 
defect of the left eye with assignment of a noncompensable 
evaluation, both effective June 14, 2002, date of claim.

The issues as to initial increased evaluations for bilateral 
eye visual defects and for service connection for melanoma as 
secondary to service-connected hypopituitarism and 
hypothyroidism are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of an increased rating for 
hypopituitarism and hypothyroidism, as well as the effective 
date for the assignment of an increased rating for that 
disability has been obtained.  

2.  Symptomatology associated with hypopituitarism and 
hypothyroidism includes complaints of fatigability, loose 
bowel movements, and nervousness, along with periodic mental 
sluggishness.  However, there does not appear to be muscular 
weakness, mental disturbance, and weight gain, or cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance, bradycardia, and sleeplessness.

3.  The veteran filed a claim for an increased rating for 
hypopituitarism and hypothyroidism on June 14, 2002.

4.  By rating decision dated in September 2002, the RO 
increased the disability evaluation for hypopituitarism and 
hypothyroidism from 10 percent to 30 percent effective 
June 14, 2002, date of claim.  

5.  It was not factually ascertainable prior to June 14, 2002 
that hypopituitarism and hypothyroidism had increased in 
severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypopituitarism and hypothyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2003).

2.  The criteria for an effective date, prior to June 14, 
2002, for an increased evaluation of 30 percent for 
hypopituitarism and hypothyroidism, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.7, 4.119, Diagnostic Code 7903 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  



In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the instant case, the RO furnished the veteran with a 
letter dated in July 2002 that notified him of detailed 
information about the new rights provided under the VCAA.  
This was in advance of the RO's September 2002 rating 
decision that granted an increased (30 percent) rating for 
hypopituitarism and hypothyroidism effective June 14, 2002.  

The RO's July 2002 letter described the evidence needed to 
substantiate the claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  Parenthetically, although that 
letter did not specifically refer to the veteran's claim for 
an earlier effective date for an increased rating, the matter 
of the effective date for such benefit is considered to be 
"downstream" from the initial claim.  See VAOPGCPREC8-03.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  In particular, through the issuance of the September 
2002 rating decision, the March 2003 statement of the case, 
and supplemental statements of the case issued in October 
2003 and February 2004, the veteran was informed of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative actions taken, and the 
reasons and bases for the decisions.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues that are the subject of 
this decision has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.

Finally, in view of the relatively narrow questions of law 
and fact on which the issues that are the subject of this 
decision turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate these claims.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
that are the subject of this decision may proceed, consistent 
with the VCAA.  The record demonstrates that remand of these 
issues for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).  


Increased Evaluation for Hypopituitarism and Hypothyroidism

The veteran contends that his hypopituitarism and 
hypothyroidism are more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In evaluating 
the disability at issue, a 30 percent rating will be assigned 
when fatigability, constipation, and mental sluggishness are 
present.  To warrant the next higher rating (60 percent), 
muscular weakness, mental disturbance, and weight gain must 
be present.  To warrant the highest evaluation (100 percent), 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness must be present.  See 38 C.F.R. 
§ 4.119, DC 7903.  

The facts are as follows.  The veteran's pituitary gland 
apparently was removed while he was on active duty.  In 
October 1985, a private physician diagnosed him as suffering 
from empty sella syndrome with hypopituitarism.

The veteran underwent a VA physical examination in December 
2000.  At that time, he was taking a thyroid supplement.  He 
complained of fatigability, constipation, and intermittent 
diarrhea.  The examiner found no indication of dehydration, 
and there was no excessive skin pigmentation.  Muscle 
strength in the upper and lower extremities was reduced.  

The veteran again underwent a VA physical examination in 
August 2002.  It was noted that his hypopituitarism is 
treated by hormone replacement, and that he had suffered 
Grave's disease several years prior that was cured by 
treatment.  However, he complained of fatigability, diarrhea, 
and periodic fogginess mentally.  The examiner also felt that 
nervousness, dry and blotchy skin, muscle cramps, and muscle 
wasting were due to the service-connected hypopituitarism and 
hypothyroidism.  However, no mental disturbance or weight 
gain was noted, and no  cardiovascular involvement, 
bradycardia, or sleepiness was observed.  

Similar findings were noted during VA treatment and 
examination from August 2002 until February 2004.  

The foregoing clinical findings are consistent with the 
30 percent disability evaluation currently assigned for the 
veteran's service-connected hypopituitarism and 
hypothyroidism.  Aside from other disorders stemming from 
this disability that have been evaluated separately (such as 
impotency and ocular changes), the principal symptomatology 
noted clinically has been fatigability, diarrhea, muscle 
wasting, and mental "fogginess."  

Although some muscle weakness has been noted, no mental 
disturbance and weight gain has been observed.  Similarly, 
although the veteran has expressed an intolerance to cold, no 
cardiovascular involvement, bradycardia, and sleepiness has 
been noted.  

Thus, the requirements for either a 60 percent disability 
evaluation or a 100 percent disability evaluation have not 
been met.  As such, the 30 percent rating currently assigned 
is the maximum schedular rating warranted.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his hypopituitarism and 
hypothyroidism.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Parenthetically, it should be noted, that the veteran has 
been granted a total disability rating based upon individual 
unemployability as a result of a combination of his 
service-connected disabilities.  These include hearing loss, 
impotency, visual field defect bilaterally and tinnitus.  


Earlier Effective Date

The veteran contends that he should have been granted an 
increased disability rating for hypopituitarism and 
hypothyroidism from a date prior to June 14, 2002.  He 
contends that the clinical evidence of record establishes 
that this disability increased in severity from an effective 
date prior thereto.  

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a).  The 
corresponding VA regulation indicates that an increased 
disability rating shall be assigned as of the date of receipt 
of claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(o)(1).  

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed.  Therefore, determining 
an effective date for an increased rating involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating is received 
within a year of the date that the increase occurred.  See 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  In Harper, 10 Vet. App. at 126-27.  

The CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  

The CAVC further stated that the phrase "otherwise date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155 (2003).  

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  So, too, are the tenets of Schafrath, 1 Vet. 
App. at 592 and Francisco, 7 Vet. App. at 58.  Also 
incorporated are the provisions of 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7903 referred to above.

The veteran originally was granted a 10 percent disability 
evaluation for hypopituitarism and hypothyroidism effective 
April 28, 2000.  This was based upon the date that his 
original application was received.  He did not appeal that 
determination.  

The veteran filed a claim for an increased rating on June 14, 
2002.  In conjunction with his current claim, reports of his 
VA medical treatment as early as 1999 were received.  

However, it was not until the VA physical examination 
conducted in August 2002 that more than simple fatigability 
was diagnosed, i.e., mental "fogginess" and diarrhea also 
were noted.  

Thus, the clinical evidence did not indicate an increase in 
severity in the disability at issue prior to the date that 
the veteran's claim was received.  It must be remembered that 
an increased disability rating shall be assigned as of the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  Given that the date of receipt of the 
veteran's claim was June 14, 2002, an increased rating was 
not warranted prior to that date.  Nothing of record 
indicates that an increase in the severity of the disability 
occurred prior to the date of receipt of claim; thus, the 
exception to the general rule governing the claims for 
increased compensation is not applicable.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate an earlier effective date for an 
increased rating of 30 percent for hypopituitarism and 
hypothyroidism.  

The Board finds, as to all material issues that are the 
subject of this decision, that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence). 


ORDER

Entitlement to a rating in excess of 30 percent for 
hypopituitarism and hypothyroidism is denied.  

Entitlement to an effective date, prior to June 14, 2002, for 
a grant of a 30 percent disability rating for hypopituitarism 
and hypothyroidism is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in July 2003.

The veteran also has claimed service connection for melanoma 
as secondary to his service-connected hypopituitarism and 
hypothyroidism.  During a VA physical examination conducted 
in August 2002, the examiner stated that melanoma, along with 
other symptomatology, was a symptom of the veteran's service-
connected disability.  However, he did not indicate 
dermatological findings of either the presence of, or 
residuals of, melanoma.  

The RO subsequently contacted the VA physician who had 
conducted the examination of the veteran to ascertain the 
source of the diagnosis of "melanoma", a disorder not shown 
by the evidentiary record.  The examiner could not recall 
where he had obtained the diagnosis and in any event there 
was no evidence of melanoma on the examination in question.


In view of the equivocal clinical evidence of record, the 
Board believes that the veteran should be afforded a VA 
dermatological examination in order to ascertain whether, in 
fact, the veteran has melanoma.  

Additionlaly, the VA examination of the eyes was conducted 
approximately two years earlier.  The contention is that the 
veteran's visual acuity is much worse thereby warranting high 
initial evaluations.  A contemporaneous comprehensive 
examination to ascertain the current severity of the 
veteran's bilateral eye visual defects is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing, the issue of the veteran's 
entitlement to service connection for melanoma is remanded to 
the VBA AMC for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

3.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for melanoma and his service-
connected bilateral visual defects since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  The VBA AMC should arrange for a VA 
special dermatological examination by a 
dermatologist including on a fee basis if 
necessary for the purpose of ascertaining 
whether melanoma is present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
melanoma if found on examination is 
causally related to the service-connected 
hypopituitarism and hypothyroidism?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
hypopituitarism and hypothyroidism 
aggravate any melanoma if found on 
examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any melanoma found 
on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
hypopituitarism and hypothyroidism based 
on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any melanoma found on examination is 
proximately due to the service-connected 
hypopituitarism and hypothyroidism.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by an ophthalmologist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of service-
connected bilateral eye visual defects 
associated with hypopituitarism and 
hypothyroidism.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this REMAND and, if they are not, the 
VBA AMC should implement corrective 
procedures.  


The Board errs, as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for melanoma as 
secondary to service-connected 
hypopituitarism and hypothyroidism, and 
initial increased evaluations for 
service-connected bilateral eye visual 
defects associated with pypotpituitarism 
and hypothyroidism.  

In so doing, the VBA AMC should document 
its consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen, 
supra, as to the claim of secondary 
service connection.  

The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1) 
(2003), Fenderson v. West, 12 Vet. 
App. 119 (1999), as to the claim of 
entitlement to an initial increased 
evaluations.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and initial increased evaluations, and may result 
in their denial.  38 C.F.R. § 3.655 (2003).



______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



